NO. 07-07-0384-CR and 07-07-0385-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                  MAY 13, 2008
                         ______________________________

                            RITO L. PEREZ, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

               FROM THE 121ST DISTRICT COURT OF YOAKUM COUNTY;

                NO. 2525, 2526; HONORABLE KELLY G. MOORE, JUDGE
                         _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              ON MOTION TO DISMISS


      Before the Court is appellant’s motion to dismiss his appeals pursuant to Rule 42.2

of the Texas Rules of Appellate Procedure. Rule 42.2 states that at any time before the

appellate court’s decision, the court may dismiss an appeal upon the appellant’s motion.

TEX . R. APP. P. 42.2(a). The appellant and his attorney must sign the written motion to

dismiss. Id.
      All of the requirements of Rule 42.2(a) have been satisfied. The Court has

considered appellant’s motion and concludes the motion should be granted and the

appeals should be dismissed.


      Accordingly, the appeals are dismissed. No motion for rehearing will be entertained

and our mandates will issue forthwith.




                                               Mackey K. Hancock
                                                    Justice




Do not publish.




                                           2